Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the 
arguments do not apply to the current rejection.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.


Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is 
directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter. The MPEP notes that “software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.” See MPEP 2106.03. 
Claim 19 is directed to a computer program and is rejected under 35 U.S.C. 101 because the recited “A computer program for controlling a power electronic converter that comprises high-leg controllable switches connected to a positive direct voltage rail of the power electronic converter and to an alternating 
Non-limiting examples of claims that are not directed to any of the statutory categories include:
Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. See MPEP 2106.03.I.
Claim 20 recites “a non-volatile computer readable medium.”  Paragraph [0011] describes “non-volatile computer readable medium”, as a compact disc, but does not exclude signals.  Therefore, Claim 20 includes signals and is rejected under 35 U.S.C. 101.  See MPEP 2106.03.I.
Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter 
Please consider cancelling Claim 20 and amending Claim 19 as follows:
19. (Currently Amended) A non-transistory, non-volatile, computer readable media that is executed on a programmable processor, and causes the programmable processor to perform the method steps comprising: - controlling a power electronic converter that comprises high-leg controllable switches connected to a positive direct voltage rail of the power electronic converter and to an alternating voltage side of the power electronic converter and low-leg controllable switches connected to a negative direct voltage rail of the power electronic converter and to the alternating voltage side,
20. (Cancelled).

Allowable Subject Matter
Claims 1-18 and 21 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-18 
and 21 are considered to be allowable due to the inclusion of the following claim limitations: “…- recognize a direction of a current of a phase of the alternating voltage side in response to a fault signal indicative of a short circuit in a direct voltage side of the power electronic converter, thereby making the phase a phase under consideration, - set the high-leg controllable switch of the phase of the alternating voltage side to a conductive state while keeping the low-leg controllable switch of the phase of the alternating voltage side in a non-conductive state when the recognized direction of the current is outwards from the power electronic converter, and - set the low-leg controllable switch of the phase of the alternating voltage side to the conductive state while keeping the high-leg controllable switch of the phase of the alternating voltage side in the non-conductive state when the recognized direction of the current is inwards to the power electronic converter” in claim 1, and “…the method comprises control actions during a short circuit occurring in a direct voltage side of the power electronic converter as follows: - recognizing a direction of a current of a phase of 


Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837